Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	Applicant’s amendment of 4 May 2021, in which claims 15-19 have been amended, is acknowledged.
Claims 1-20 are pending in the instant application.
 	Claims 1-14 are withdrawn, as being drawn to a non-elected invention.
 	Claims 15-20 are being examined herewith.
Response to arguments of 4 May 2021
In view of Applicant’s amendment of 4 May 2021, the objection to the Specification is herein withdrawn. Applicant has corrected the text in [0033]; Applicant has added text to [0032].
In view of Applicant’s amendment of 4 May 2021, the objection to claims 1-14 is herein withdrawn. The status indicators have been corrected.
In view of Applicant’s amendment of 4 May 2021, the objections to claim 15 and to claim 18 are herein withdrawn. A minor typographical error has been corrected in claim 15. Claims 16 and 18 have been amended so that the claims are no longer substantial duplicates.
In view of Applicant’s amendment of 4 May 2021, the rejection of claims 16, 18, 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has amended claims 16, 19 to recite elevated levels of an anti-DNA antibody (claim 19) or elevated levels of an autoantibody (claim 16) (in a subject who exhibits symptoms of lupus) relative to a subject that does not exhibit symptoms of lupus.

In view of Applicant’s amendment of 4 May 2021, the rejection of claims 15-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, is herein withdrawn.
A new rejection is made below, based on Applicant’s amendment of 4 May 2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of promoting B cell tolerance in a subject suffering from lupus wherein the subject exhibits elevated serum levels of anti-dsDNA antibody relative to a subject that does not suffer from lupus, by administering a therapeutically effective amount of 2-hydroxyoleic acid to the subject, 

does not reasonably provide enablement for the claimed method of promoting B cell tolerance, wherein promoting comprises administering 2-hydroxyoleic acid to the subject and the subject exhibits symptoms of lupus.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claim 15 is drawn to a method of promoting B cell tolerance, wherein promoting comprises administering 2-hydroxyoleic acid to the subject and the subject exhibits symptoms of lupus. Claim 16 is drawn to the method of claim 15, wherein the subject exhibits elevated levels 
Thus, claims 15-20, together with the specification, imply that 2-hydroxyoleic acid can promote B cell tolerance in any subject who exhibits symptoms of lupus, and who exhibits elevated levels of any autoantibody relative to a subject that does not exhibit symptoms of lupus, or in any subject who exhibits symptoms of lupus and exhibits elevated levels of any anti-DNA antibody relative to a subject that does not exhibit symptoms of lupus, said levels being measured from any sample taken from said subject that comprises serum.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The instant claims recite the patient population as being subjects who exhibit symptoms of lupus.
Health John Hopkins Medicine (https://www.hopkinsmedicine.org/health/wellness-and-prevention/what-are-common-symptoms-of-autoimmune-disease, downloaded 12 May 2021, cited in PTO-892) teaches that the most common autoimmune diseases in women are:
Rheumatoid arthritis, a form of arthritis that attacks the joints
Psoriasis, a condition marked by thick, scaly patches of skin
Psoriatic arthritis, a type of arthritis affecting some people with psoriasis
Lupus
Thyroid diseases, including Graves’ disease, where the body makes too much thyroid hormone (hyperthyroidism), and Hashimoto’s thyroiditis, where it doesn’t make enough (hypothyroidism) of the hormone.
Health teaches that common symptoms of autoimmune disease include: fatigue, joint pain and swelling, skin problems, abdominal pain or digestive issues, recurring fever, swollen glands.
Health teaches that there is usually no single test to diagnose autoimmune disease; rather diagnosis is made based on the presence of certain symptoms, combined with specific blood markers and, in some cases, even a tissue biopsy. 
Thus, Health teaches that a number of symptoms such as fatigue, joint pain and swelling, skin problems, abdominal pain or digestive issues, recurring fever, or swollen glands, are common to several autoimmune diseases. As such, Health implicitly teaches that a subject who exhibits symptoms of lupus may actually suffer from an autoimmune disease other than lupus, such as rheumatoid arthritis, psoriasis, psoriatic arthritis, Grave’s disease or Hashimoto’s thyroiditis, because these diseases have common symptoms with lupus.
Thus, Health teaches that there is unpredictability in establishing whether a subject suffers from lupus based solely on the fact that said subject exhibits symptoms of lupus (as recited in the instant claims)- rather symptoms combined with specific blood markers are necessary to establish a diagnosis of lupus.
 	With respect to instant claims 16, 19, Dema et al. (Antibodies 2016, 5, 2, doi:10.3390/antib5010002, p. 1-32, cited in PTO-892) review the current understanding of autoantibodies in systemic lupus erythematosus (SLE), in terms of specificities, isotypes and receptors. 

    PNG
    media_image1.png
    908
    833
    media_image1.png
    Greyscale

Dema teaches that the biology of the autoantibodies is crucial for a better diagnosis and prognosis of lupus. The detection of some autoantibodies is part of the clinical diagnostic criteria 
Importantly, Dema teaches that, apart from autoantibodies, other factors like the clinical symptomatology are considered for diagnosis since the immunological parameters may vary depending on targeted organ and disease activity at the time of assessment, therefore reducing their sensitivity. 
With respect to the level of autoantibodies during disease development, Dema teaches that there are three distinct phases: during the first phase, called normal immunity, patients are asymptomatic and they do not show any detectable autoantibody levels; during the second phase, called benign autoimmunity, patients develop positive immunological parameters (ANAs, anti-Ro, anti-La and antiphospholipid antibodies) but lack immediate clinical manifestations; the third phase, corresponding to pathogenic autoimmunity, is defined by the presence of anti-dsDNA, anti-Sm and anti-RNP and is quickly followed by the onset of clinical symptomatology of the disease.
Dema teaches (page 4) that the presence or absence of autoantibodies as well as their specificity are useful in clinics for diagnosis and prognosis purposes.
Importantly, Dema further teaches that, based on their specificities, some autoantibodies can define a specific outcome of the disease and four different clusters have been proposed: (i) the dsDNA cluster which is associated with a high incidence of renal involvement and high risk of renal damage; (ii) the Sm/RNP cluster which is associated with higher incidence of pulmonary arterial hypertension and Raynaud’s phenomenon;

Dema teaches that different autoantibodies might play different role in the clinical manifestations of lupus. 
In view of the teachings of Dema, and the variety of autoantibodies in SLE, and the different roles they play in lupus and in the clinical manifestation of the disease, and the complexity of the disease which is lupus, a skilled artisan would view that the therapeutic effect of 2-hydroxyoleic acid, namely its ability to lower the serum levels of an autoantibody has to be evaluated individually against the different autoantibodies in SLE, in patients who suffer from /are diagnosed with SLE.
(5) The relative skill of those in the art:
The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that 2-hydroxyoleic acid is effective to promote B cell tolerance in any subject who exhibits symptoms of lupus, and who exhibits elevated levels of any autoantibody relative to a subject that does not exhibit symptoms of lupus, or in any subject who exhibits symptoms of lupus and exhibits elevated levels of any anti-DNA antibody relative to a subject that does not any sample taken from said subject that comprises serum.
Applicant has broadly claimed a method of promoting B cell tolerance, wherein promoting comprises administering 2-hydroxyoleic acid to the subject, wherein the subject exhibits symptoms of lupus; claims 16, 18 recite that the subject exhibits elevated levels of an autoantibody relative to a subject that does not exhibit symptoms of lupus.
The patient population in the instant claims encompasses subjects suffering from or being predisposed to (autoantibodies may be able to predict disease because they precede clinical disease) any autoimmune disease that shares common symptoms with lupus, associated with any autoantibody measured in any biological sample.
It is unquestionable that claims 15-20 are broad, with respect to all possible autoimmune diseases and associated autoantibodies encompassed by the instant claims.
The specification provides guidance (Figure 5, [0030]) to the effects of 2-hydroxyoleic acid on the total IgG and anti-dsDNA IgG levels in NZBWWF1 mice, a spontaneous SLE mouse model.
The specification does not provide sufficient descriptive support for practicing the claimed method in any other subject/patient beyond subjects suffering from SLE associated with elevated serum anti-dsDNA antibody levels. 
The specification does not provide guidance for the claimed method in a subject suffering from any other autoimmune disease besides lupus (even when the subject exhibits symptoms of lupus, as instantly claimed), said subject exhibiting elevated levels of any other autoantibody except anti-ds DNA antibody, in any other sample besides serum.
 (8) The quantity of experimentation necessary:
 scope with instant claims 15-20.
Conclusion
Claims 15-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627